Citation Nr: 1727771	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  07-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) from April 1, 2006 to August 2, 2011.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1971 in the United States Navy. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 30 percent effective from April 1, 2006.  

In September 2009, the Board issued a decision that granted an initial rating of 50 percent for PTSD, effective from April 1, 2006, but denied a rating in excess of 50 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in September 2010 that granted a Joint Motion for Remand (JMR) to vacate the Board's September 2009 decision and returned the case to the Board for further consideration.  The Board then remanded the case to the RO in October 2011 for further development.  

In an August 2013 decision, the Board again denied a rating in excess of 50 percent for PTSD, but noted that a claim for a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board's decision also noted that the Veteran was granted a TDIU effective August 3, 2011, the date his service-connected coronary artery disease (CAD) was increased to 60 percent, which resulted in a combined evaluation of 80 percent.  However, the Board denied the Veteran's claim for a TDIU from April 1, 2006 to August 2, 2011 because the Veteran's combined evaluation for compensation fell below the threshold for a grant of a TDIU on a schedular basis.  The Board also declined to refer the TDIU claim to the Director of the Compensation and Pension Service on an extraschedular basis in the August 2013 decision.

The Veteran appealed the Board's August 2013 decision to the Court, and in a May 2015 Order, the Court affirmed the Board's denial of a rating in excess of 50 percent for PTSD, but vacated and remanded that part of the decision denying referral for consideration of an effective date for a TDIU earlier than August 3, 2011.  Specifically, the Court indicated that the Board failed to adequately address the reasons why it was not referring the TDIU claim earlier than August 3, 2011 to the Director of the Compensation and Pension Service on an extraschedular basis.  

In March 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for referral to Director of the Compensation and Pension Services to determine if TDIU on an extraschedular basis is warranted.  The action specified in the March 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO in May 2009.  A transcript of his hearing testimony has been associated with his record.  The Board advised him in December 2010 that the VLJ who presided over the hearing was no longer active with the Board, and that he is entitled to another hearing before a currently-active Member of the Board, if he so desired.  In a subsequent December 2010 written statement, the Veteran's attorney indicated that the Veteran did not want to have another hearing held for the issue at hand.  Another notice was sent to the Veteran in June 2013, which contained the same information regarding his rights to have another hearing with a currently-active Member of the Board.  He was also advised that if he did not respond within 30 days the Board would assume he did not want to have another hearing and it would proceed accordingly.  The Veteran did not request another hearing within 30 days of this second notice.

In April 2017, the Board granted a request for an extension of time to submit additional evidence or argument.  In May 2017, the appellant made a follow up request for a copy of a VA Central Office Administrative decision, dated October 20, 2016.  In July 2017, the Board supplied the appellant a copy of the record.  While the appellant requested an additional period of 90 days to review the document, because this matter has been pending for some time and in the absence of a showing of good cause, the Board denies the request.  




FINDINGS OF FACT

The Veteran was not unable to find or maintain substantially gainful employment due to his service connected disabilities from April 1, 2006 to August 2, 2011.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based upon individual unemployability (TDIU) from April 1, 2006 to August 2, 2011 have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Here, the Veteran did not meet this criteria for the period from April 1, 2006 through August 3, 2011.  

For the time period at issue, service connection had been established for four conditions: PTSD, evaluated as 50 percent disabling effective April 1, 2006; coronary artery disease (CAD), evaluated as 10 percent disabling effective April 30, 2010; tinnitus, evaluated as 10 percent disabling effective August 30, 1999; and bilateral hearing loss, evaluated as 0 percent disabling effective August 30, 1999.  The combined evaluation was 60 percent, effective April 1, 2006.

However, where the combined rating percentage requirements are not met, entitlement to TDIU benefits may still be awarded on an extraschedular basis when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); see also Moore (Robert), 1 Vet. App. at 358.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Veteran received inpatient VA treatment for PTSD during the period December 13, 2005, through March 15, 2006.  The discharge diagnosis was PTSD, alcohol dependence and dysthymia.  The Veteran's Global Assessment of Functioning (GAF) score at discharge was 39.  The discharge note states the Veteran was considered to be competent to handle his own funds but unemployable due to his PTSD symptoms.

The Veteran's spouse submitted a letter in May 2006 describing the Veteran's observable symptoms during their 20 years of marriage.  She stated the recent several years had been particularly difficult.  The Veteran had retired from his full-time teaching job and felt compelled to retire from his subsequent part-time teaching job; he was also struggling with alcoholism.  The Veteran had recently completed a 45-day PTSD residential treatment program and was currently taking part in outpatient therapy.  The Veteran appeared to be making progress in his coping mechanisms, but was still unable to work.

The Veteran was examined by a private psychologist in June 2006 in support of his claim for SSA disability benefits.  The Veteran was noted to have retired in June 2005 after teaching high school for 30 years; the Veteran asserted he was a "workaholic" for the first 20 years and used work to repress his memories of Vietnam, but these resurfaced in the 1990s.  In terms of current functioning, the Veteran complained of very poor sleep and intermittent loss of appetite.  His current PTSD symptoms included nightmares, startle response, anger/irritability and some short-term memory problems.  Mental status examination showed the Veteran to have good grooming and hygiene.  Speech was normal.  Thought process was coherent and goal-directed with no indication of hallucinations, delusions or paranoia.  Affect was agitated, irritated and somewhat labile; mood was neutral and somewhat irritable.  Sensorium was clear and the Veteran was oriented times three.  Attention and concentration were normal on examination; recent memory was normal but remote memory was somewhat impaired.  Cognitive functioning was unremarkable and insight/judgment was fair.  The Veteran needed occasional help managing money but was otherwise unimpaired in regard to activities of daily living (ADLs).  The Veteran had adequate socialization and close family relationships with abundant family support.

The examining psychologist in June 2006 stated the Veteran was able to follow and understand simple instructions and to perform simple tasks independently.  His attention and concentration were slightly deficit.  He was able to maintain a regular schedule, learn new tasks and to perform complex tasks, although he may need a longer time to process and organize.  The Veteran was not always able to make appropriate decisions for himself given that he had used alcohol in the past to deal with his psychiatric problems.  The Veteran related adequately to others but had some limitations in dealing with stress.  It was anticipated the Veteran's condition would improve with continued ongoing treatment. The examiner diagnosed PTSD and alcohol abuse in early remission.  The examiner did not assign a current GAF.    

The file contains a Mental Residual Functional Capacity Assessment dated in September 2006 that was performed in support of the Veteran's application for SSA disability benefits.  In the category of understanding and memory the Veteran had "marked" limitation in the ability to understand and remember detailed instruction, "moderate" limitation in the ability to remember locations and work-like procedures and no significant limitation in the ability to understand and remember very short and simple instructions.  In the category of sustained concentration and persistence the Veteran had "marked" limitation in the ability to carry out detailed instructions; he had "moderate" limitation in the ability to maintain attention and concentration for extended periods, the ability to work in coordination with others without being distracted and the ability to complete a normal work schedule without interruptions from psychologically-based symptoms; there was no significant limitation in the other four areas assessed in this category.  In the category of social interaction the Veteran had no "marked" impairment; he had "moderate" impairment in the ability to interact appropriately with the general public, the ability to accept instructions and respond appropriately to criticism from supervisors and the ability to maintain socially appropriate behavior; he had no significant limitation in the other two areas  assessed in this category.  In the category of adaptation the Veteran had no "marked" limitation; he had "moderate" limitation of the ability to respond appropriately to changes in the work setting and the ability to travel in unfamiliar places or use public transportation, and no significant impairment in the other two areas assessed in this category. 

In the remarks portion of the Functional Capacity Assessment, the examiner stated the Veteran could comprehend and recall simple tasks with ease and could sustain focus on the execution of simple work tasks within an unpressured setting with limited co-worker interaction.  The Veteran could work for a supportive, non-critical boss at a job involving infrequent and controlled contact with the public; he could occasionally distract co-workers and would do best in an isolative setting.  In all, the Veteran's mental symptoms resulted in "mild" restriction in activities of daily living (ADLs) and "moderate" difficulties in maintaining social functioning and in maintaining concentration, persistence or pace.  Limitation in regard to episodes of decompensation had not been shown, and no functional areas showed "marked" or "extreme" limitation.

VA outpatient psychiatry notes dating from the period August 2006 through March 2007 show the Veteran continued to have problems relating to binge drinking.  He had been on antidepressants for two years and had better mood as a result.  He was currently attending Alcoholics Anonymous (AA) meetings, had volunteered for the National Park Service, and was taking weekly boat trips.  He felt supported by his family.  Mental status examinations during the period generally showed the Veteran to be neat in appearance and unremarkable in speech or behavior.  Thought process showed no evidence of thought disorder and thought content was devoid of current suicidal ideation (SI), homicidal ideation (HI), delusions, paranoia, hallucinations or perceptual disturbances.  The Veteran did endorse feeling very nervous around people and he also reported occasional nightmares and flashbacks related to Vietnam.  The Veteran's mood was generally euthymic and affect was appropriate to mood.  Cognitive function was generally grossly intact and insight/judgment was good.  GAF score during the period was 55.

The Veteran had a VA examination in July 2007, performed by a psychologist who reviewed the claims file.  In regard to current symptoms, the Veteran endorsed a recent flashback in which a rock struck the windshield of a car he was driving; the Veteran thought it was a bullet and took evasive action, nearly causing an accident.  The Veteran had not worked since 2005 but currently performed 4-16 volunteer hours per week at the Cape Cod National Seashore in support of the National Park Service.  The Veteran continued to attend weekly VA PTSD meetings and daily AA meetings.  The Veteran endorsed subjective symptoms of flashbacks associated with noises, nightmares with sweating, irritability, indecisiveness, forgetfulness, social isolation, depression and hypervigilance.  The Veteran stated he had an excessive need for structured environment and tended to have paranoia in large groups.

Mental status examination in July 2007 showed the Veteran to be neatly dressed and groomed, oriented times four and without evidence of motor retardation or abnormalities.  The Veteran was not withdrawn or agitated.  The Veteran denied hallucinations and there was no evidence of altered level of consciousness.  The Veteran's mood was euthymic and he denied suicidal or homicidal ideation.  Memory was grossly normal, concentration was unimpaired and abstract thinking was intact.  The Veteran reported having been sober since October 2005 and denied feelings of hopelessness or worthlessness.  He stated he was obsessed with the number 24 and that he had a need to mirror actions of one hand or foot with the counterpart appendage.  He endorsed irritability but denied mania.  He endorsed panic attacks on a weekly basis which could last 1-3 hours, even with medication, and were associated with sweating, hyperventilation, palpitations and chest pain, sense of dread, fear of dying, and fear of losing control.  The Veteran reported having a good relationship with his spouse and having 10 good friends.  He denied problems with authority figures.  He reported being able to sleep six hours per night with the help of medication.  He characterized his energy level as "good overall" and endorsed a number of interests and hobbies.  The Veteran reported no problems with task persistence in performing everyday household chores.

The examiner in July 2007 diagnosed chronic PTSD, obsessive-compulsive disorder, alcohol dependence in sustained full remission, and panic disorder with agoraphobia.  The examiner assigned a current GAF score of 60 and stated the Veteran was able to manage his own funds.  The examiner stated the Veteran's alcohol abuse and his diagnosed anxiety disorders (obsessive compulsive disorder (OCD) and panic disorder) were secondary to PTSD and that it was impossible to separate the specific impairments caused by each individual diagnosis.  The examiner stated the Veteran's PTSD symptoms had a moderately negative impact on his ability to obtain and maintain physical or sedentary employment but caused significant interference with his social functioning.     
 
A VA mental health clinic (MHC) note dated in October 2007, by a psychiatrist, documents that the Veteran was disappointed and upset at having been denied an increased rating (in excess of 30 percent) for PTSD.  He reported weekly panic attacks, fear of dying in his sleep and worry about his spouse.  Despite medications he continued to have residual anxiety and symptoms of reexperiencing.  He complained of continued major problems with concentration and memory and stated he had been in a "funk" for the past few days.  He admitted being easily startled by loud noises and susceptible to triggering if exposed to the news.  

Mental status examination in October 2007 showed the Veteran to be neatly dressed but with restricted affect.  Speech was normal and there was no evidence of thought disorder.  Mood was mildly anxious and depressed.  He had a good range of affect and cognitive function was grossly intact.  Insight/judgment was good.  He endorsed intrusive thoughts and memories.  He reported better sleep.  He denied recent public panic attacks but endorsed anticipatory anxiety.  He endorsed compulsivity about punctuality, difficulties in traffic and waiting in lines and intolerance and avoidance of crowds.  He denied current suicidal or homicidal ideation and also denied hallucinations.  The psychiatrist diagnosed chronic PTSD with residual hyperarousal and avoidance, major depression in remission, history of panic disorder and history of alcohol dependence in remission, rule out OCD.  The psychiatrist assigned a current GAF score of 50.

In his substantive appeal, received in October 2007, the Veteran reported a severe problem of forgetting to complete tasks and short-term memory.

A VA psychiatry note in October 2007 shows the Veteran reported continued symptoms of irritability, hyperarousal, intrusive thoughts and nightmares.  He had been sober for the past two years but continued to worry about reverting to alcoholism.  His main symptom currently was irritability, which expressed itself in his relationship to his spouse and while driving; the Veteran had no patience and lost his temper easily.  He continued to attend AA meetings and to perform volunteer service for the National Park Service.  The Veteran had been on antidepressant medications for the past two years and reported improvement in mood; since starting medication he was able to resume activities he formerly enjoyed.  Mental status examination showed the Veteran to be well-groomed and calm.  Mood was euthymic ("I feel pretty good today") and affect was congruent with mood.  Speech was unremarkable.  The Veteran denied SI, HI or hallucinations.  Cognition and memory were intact, and the Veteran was fully oriented.  Judgment, insight and reliability were all good.  The psychiatrist diagnosed chronic PTSD and substance-induced mood disorder and assigned a current GAF score of 42.

Subsequent VA psychiatry notes from October 2007 through June 2008 showed some fluctuation in reported symptoms, especially irritability.  Mental status examinations during the period were grossly consistent with observations in October 2007 as detailed above.  On one occasion the Veteran had a GAF score of 50, but otherwise the GAF score during the period was consistently 42.

The Veteran's attending VA psychologist submitted a letter in June 2008 essentially endorsing the Veteran's sincerity in applying for increased disability rating.  The psychologist stated the Veteran was challenged every day by persistent and sometimes severe PTSD symptoms that affected his functioning.  Through PTSD treatment and his own abilities the Veteran had learned some ways to cope with his PTSD symptoms, but it continued to be a challenge for him to manage his PTSD symptoms so that he could function well in his marriage, maintain his health and develop satisfying social experiences.  

The Veteran's attending VA psychiatrist submitted a letter dated in July 2008 stating that as long as the Veteran was working he had been able to avoid thinking about Vietnam-related trauma. However, he had continued disturbances of mood, irritability, nightmares and hypervigilance that caused him to take early retirement due to his difficulty establishing and maintaining effective work and social relationships; he also had trouble keeping up with changes in the workplace.  The Veteran also could not keep up with complex commands at work and had recently started to experience long-term memory problems and forgetting to complete certain [unspecified] ADLs.  The Veteran was unable to maintain a large group of friends because he could not tolerate crowds, although he did have pastimes and hobbies that did not involve crowds or loud noises.  The Veteran continued to attend daily AA meetings and weekly PTSD counseling.  The psychiatrist stated he truly believed the Veteran qualified for a higher percent of service connection [which at that time was 30 percent]. 

VA psychiatric outpatient treatment records in July 2008 incorporate the comments in the letter cited above.  Mental status examination was grossly consistent with observations detailed previously, and GAF score was continued at 42.

A VA psychologist made an entry into the file in August 2008 at the Veteran's request, regarding the Veteran's employability.  The psychologist stated the Veteran had retired from teaching at 56 years of age due to his PTSD symptoms.  This early retirement did not ease the Veteran's PTSD symptoms, and he continued to have symptoms such as weekly nightmares and panic attacks 1-2 times per week.  He reported intrusive memories daily, triggered by sounds such as helicopters overhead.  The Veteran stated he could not concentrate, and his spouse stated he would withdraw.  The psychiatrist stated the Veteran's marriage was severely impacted and he had serious occupational impairment in his capacity to work.  The psychologist assigned a current GAF score of 50.

The Veteran testified before the Board in May 2009 that his volunteer work at the National Park should not be considered as "gainful employment" because it was essentially therapeutic for him to get away from crowds by taking visitors on canoe trips into the salt marshes, an activity he performed on a weekly basis.  He attended individual and group therapy sessions and took daily medications.  The Veteran testified he had diminished attention span of approximately 20 minutes ("like a little kid") and almost no short-term memory.  He reported nightmares of Vietnam and hypervigilance toward people standing behind him.  The Veteran avoided large gatherings but was reasonably comfortable in small groups such as his PTSD counseling sessions because the participants had all gone through similar situations. 

VA psychiatry notes during the period August 2008 through February 2010 show fluctuations in reported mood, episodes of irritability and nightmares, but mental status examinations were grossly consistent with previous observations.  The attending psychiatrist characterized the Veteran as being well-maintained on his present regimen of psychotherapy and psychopharmacotherapy, with no acute exacerbations of his chronic mental or emotional problems.  The attending psychiatrist continued GAF score of 42 during the period, although the Veteran's attending psychologist in the Substance Abuse Treatment Program (SATP) consistently assigned a GAF score of 65 during the same period.

The Veteran presented for VA psychiatric outpatient therapy in March 2010 reporting improvement in his social functioning and activity level in general.  He had just returned from a skiing vacation, was contemplating buying a vacation home, was considering taking flying lessons and was looking forward to taking out his newly-purchased leisure boat during the summer.  The Veteran commented on a recent suicide in his neighborhood, but denied SI himself because he had so much to live for and so much to enjoy.  Mental status examination was consistent with previous observations; current GAF score was 55.

A VA cardiology note in April 2010 states the Veteran was currently very physically active (skiing, sailing, swimming, walking and golfing) and was also teaching courses in kayak and water safety at the National Seashore.

During the period April 2010 through May 2011the Veteran reported fluctuations in mood, episodes of irritability and sleep disturbance with nightmares.  However, mental status examinations were essentially consistent with previous observations and GAF score of 55 was continued through the period.  Of note, these clinical observations were made by a number of different VA psychiatrists but are extremely consistent.

A VA psychiatric treatment report in June 2011 states the Veteran was still struggling with traumatic nightmares and existential angst.  Mental status examination showed the Veteran to have appropriate grooming and no abnormalities in speech or motor activity.  Mood was "okay" with congruent affect.  Though process was linear and goal-directed and though process was without reported ruminations, suicidal or homicidal ideation.  There was no indication of delusions or hallucinations, and sensorium was grossly intact.  Judgment and insight were both good.  The psychiatrist assigned a current GAF score of 45.

The file contains a report dated in August 2011 by B.C., a private psychiatrist who reviewed the Veteran's psychiatric history and also interviewed the Veteran.  Dr. B.C. discussed the Veteran's symptoms over time in detail and noted that the Veteran's alcoholism was in remission and that medication had been of some benefit in decreasing the frequency of nightmares and flashbacks, but other symptoms such as intense startle response and interpersonal difficulties secondary to irritability had not improved despite individual and couples counseling.  She noted on interview that the Veteran's volunteer work at the National Park was not indicative of any ability to work full-time but rather an effort to isolate himself from the rest of society and engage only a handful of people in a secluded environment.  Dr. B.C. stated the Veteran was suffering a severe and totally disabling PTSD with symptoms controlled to a limited extent by strict compliance with his treatment regimen, but only due to the fact he was able to isolate himself and avoid the stress of full-time employment.  She stated the Veteran's PTSD was clearly manifested by occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking and mood and that he had been totally disabled since 2005.  She diagnosed chronic PTSD, panic disorder with agoraphobia (secondary) and alcohol dependence in full sustained remission, and assigned a current GAF score of 25.

A VA PTSD clinic group counseling note in August 2011 states the Veteran returned from a three-week family vacation in Yellowstone Park reporting having had a "fabulous time."  However, a VA psychiatric treatment report in September 2011 states the Veteran continued to have marital problems.  Mental status examination was consistent with observations in June 2011, and the psychiatrist again assigned a current GAF score of 45.

The Veteran had a VA psychiatric examination in November 2011, performed by a VA neuropsychiatrist who reviewed the claims file and confirmed present diagnosis of PTSD.  The examiner also recorded Axis I diagnoses of depressed mood not otherwise specified, panic attacks and alcohol dependence in full sustained remission (the Veteran reported having been sober since 2005).  The examiner noted that review of the file showed previous diagnosis of bipolar disorder, apparently made while the Veteran was actively drinking, but stated that such diagnosis could not be currently rendered.

The Veteran reported PTSD symptoms of intrusive recollections once per week, nightmares 2-3 times per week, nervousness to certain sounds and smells, physical symptoms of anxiety (sweating and racing heart), flashbacks (described by the examiner as intrusive thoughts rather than true flashbacks), avoidance of others and emotional distancing from friends and family.  He described difficulty falling or staying asleep, irritability including "road rage," hypervigilance, hyperstartle and difficulty concentrating.  The Veteran stated he would like to return to work but does not consider himself able to do so.

The Veteran reported depressive symptoms of fluctuation of appetite and occasional thoughts of death, but denied actual suicide ideation.  The Veteran also endorsed survivor guilt related to decision he had made in Vietnam.

The Veteran reported such attacks approximately once per week, lasting one hour each and accompanied by chest pain, occasional stomach distress, fear of dying, feeling of unreality, numbness, fear of losing control and fear of "going crazy."  The Veteran reported he would sometimes yell or punch the wall during these attacks.  Panic attacks could be prompted by Vietnam triggers, interpersonal disagreements or simply occur spontaneously.  

The examiner stated that most of the Veteran's depressive symptoms appeared to be driven by his PTSD, and stated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  However, the examiner stated an opinion that the Veteran's level of social and occupational impairment was best characterized as occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication (i.e., the schedular criteria for a 10 percent disability rating).  The examiner stated the Veteran's PTSD had contributed to his subjective sense of poor concentration and lack of ambition, to which he attributed his choice to remain in retirement rather than return to his teaching career.  The examiner stated the Veteran was capable of managing his own financial affairs, and assigned a current GAF score of 60, representing a mild degree of impairment in marital and occupational functioning.  The examiner also indicated mild interference with career preferences in that the Veteran wanted to return to teaching but felt he could not due to a combination of his emotional and physical difficulties. 

The VA examiner who performed the examination in November 2011 issued an addendum opinion in December 2011 addressing employability.  The examiner stated that the Veteran was currently retired, which made it difficult to ascertain the degree to which his symptoms undermined his ability to function in the setting of paid employment.  However, it was notable that the Veteran was able to maintain full and gainful employment for 32 years until his retirement in June 2005.  Per results of his most recent compensation and pension examination, his symptoms were no worse in severity than they were when the Veteran was gainfully employed.  This suggests that on the basis of PTSD symptoms alone the Veteran continues to maintain the capacity to secure and maintain gainful employment, whether physical or sedentary, although his PTSD symptoms put him at risk for decreased efficiency in the workplace.  It is also notable that the Veteran had reported having significant medical problems that may have undermined his ability to work, but the examiner was unable to formally assess that question since it was out of his scope of practice.

VA psychiatric treatment notes during the period November 2011 to May 2012 generally show the Veteran to have been sober and attending PTSD counseling regularly.  His psychological stressors were chiefly existential and related to issues of guilt, mortality, loneliness and control.  His interests included sailing, canoeing, kayaking, reading, downhill skiing and golfing.  Mental status examination generally showed him to be appropriately groomed and dressed.  Motor activity generally showed no abnormalities and speech was generally normal in rate, tone, volume and cadence.  Mood/affect was generally "okay" and superficially congruent with some underlying tension.  Thought process was generally linear and goal-oriented and thought content was generally topical and future-oriented.  The Veteran voiced no SI/HI or assaultive intent during the period.  There was no indication during the period of delusions, hallucinations or ideas of reference.  Sensorium was grossly intact during the period and judgment/insight was good.  GAF score during the period was 45.  Of note, in addition to the previously-diagnosed PTSD and depression the attending psychiatrist added a diagnosis of obsessive-compulsive disorder (touching, counting).

The Veteran had a VA audiological evaluation in May 2012 in which the audiologist noted the Veteran had asserted unemployability due to tinnitus because the disorder kept him awake and night and was associated with nightmares.  The audiologist stated that severe tinnitus is rare and would usually be accompanied by other symptoms such as insomnia, depression, anxiety, hopelessness, cognitive distortions and sometimes suicidal ideation.  The audiologist stated such considerations were outside the scope of her practice and deferred to a mental health professional.

The Veteran also had a VA general medical examination in May 2012.  As a result of this examination, the RO issued a rating decision in June 2012 that increased the disability rating for service-connected coronary artery disease (CAD) to 60 percent effective from August 3, 2011, and also granted a TDIU effective from that date.  The same rating decision continued the current 50 percent rate for PTSD.

A VA psychiatric treatment note in January 2013 shows mental status examination and observations consistent with previous recent notes described above.  GAF score continued at 45.

Dr. B.C., who had submitted an earlier letter in August 2011, submitted a follow-up letter in March 2013.  She stated that she continued her previous opinion that the Veteran had been totally disabled by his PTSD since he stopped working in 2005.  Dr. B.C. observed that the clinically-assigned GAF score of 45 appeared to be consistent with the Veteran's degree of impairment and represented serious symptoms such as suicidal ideation, anxiety and extreme isolation.  The GAF score was also representative of serious impairment of functioning including inability to work and lack of friend relationships outside his treatment.  The VA evaluator's assignment of GAF score of 60 in November 2011 was not consistent with her own evaluation of the Veteran's symptoms or the opinions of the Veteran's clinical providers.  It was clear that the Veteran could not function in an employment situation and that his symptoms would rapidly worsen and prevent him from sustaining any employment if he were to attempt to return to work.  The Veteran's PTSD had clearly been manifested by occupational and social impairment with deficiencies in all areas including work, family relations, judgment, thinking and mood.  In summary, the Veteran suffered from severe, chronic and totally disabling PTSD that left him totally disabled since 2005.  Dr. B.C. diagnosed chronic PTSD, depressive disorder NOS (secondary), panic disorder with agoraphobia (secondary), and alcohol dependence in full remission.  Dr. B.C. assigned a current GAF score of 45.

In February 2016, the Veteran submitted an evaluation by a private doctor, Dr. M.C., in which the doctor concludes that the combined effect of his service-connected tinnitus and PTSD have rendered the Veteran totally unemployable since 2005.  

In October 2016, B.M., Director of Compensation Service, determined that the Veteran is not entitled to individual unemployable from April 1, 2006 through August 1, 2011.  She explained:

Evidence indicates that the Veteran retired from teaching after 30 years.  Outpatient treatment records and examinations dated 2006 through August of 2011 do not show any inpatient treatment for PTSD after the discharge in or around April of 2006.  The claims file contains no evidence from the Veteran's prior employer indicating he missed time from work or was forced to retire due to PTSD, tinnitus or hearing loss.  Service connection was not established for CAD until a few years after retirement.  Medical evidence reveals consistent reports of treatment with medication and therapy for the time period of this review.  An examination in July of 2007 includes a statement indicating that his PTSD would have a moderate impact on his ability to obtain and retain gainful employment.  None of the available evidence includes statements from actual treatment providers indicating that he was unable to perform any type of work.  There is one statement in the claims file based on a records review indicating he has been totally disabled due to PTSD since April of 2006.  This opinion was from a doctor that was not involved in the Veteran's treatment and not supported by the treatment records covering the dates of this review. 

A review of all of the available evidence dated April of 2006 to August of 2011 does not support the Veteran's contention that his service connected disabilities prevented gainful employment. 

None of the available objective medical evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the service connected disabilities prevented substantially gainful employment from April 1, 2006 to August 2, 2011.  Evidence revealed some problems with memory and concentration; however none of the treating providers indicated that the Veteran was unable to work.  None of the evidence reveals ER visits or hospitalizations for this time period.  Evidence does not show any significant functional deficits related to tinnitus, hearing loss, or CAD.  He did perform volunteer work for the Park Service for approximately 10 hours or more weekly during that time, but indicated that this helped him manage his psychiatric symptoms. 

Based on the above evidence, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran is unemployable due to his service connected disabilities.  There is no evidence that the Veteran's hearing loss and tinnitus are so severe that alone or in combination with his other disabilities, they would prevent the Veteran from finding or maintaining substantially gainful employment.  The record reflects that throughout the period on appeal, the Veteran has been able to communicate with his treatment providers, VA, and members of the public (while volunteering as a guide and teacher) without substantial impairment, supporting a conclusion that the Veteran's hearing acuity was adequate for most types of employment.

The record also reflects that during the period from 2006 through 2011, the Veteran was physically active on a regular basis, reporting engagement in activities such as boating and skiing.  Thus, there is no basis to conclude that the Veteran's CAD prevented him from finding or maintaining either physical or sedentary employment during the period on appeal.  

The most severe of the Veteran's service connected disabilities was his PTSD and the examinations of record reflect significant disagreement in regard to the level of the Veteran's disability and its effect on the Veteran's occupational functioning.

Dr. B.C. and Dr. M.C. have opined that the Veteran was unemployable from the date of his retirement in 2005.  However, this opinion is contradicted by the September 2006 SSA Mental Residual Functional Capacity Assessment (stating the Veteran was currently able to work for a supportive, non-critical boss at a job involving infrequent and controlled contact with the public) and the VA examiners in July 2007 (finding only "moderately negative impact the ability to obtain and maintain physical or sedentary employment") and November 2011 (finding only "mild interference with career preferences").  The VA psychiatric treatment notes during the period are silent in regard to employability, presumably because the Veteran had been unemployed/retired since 2005, but the mental status examinations do not record functional impairment indicative of unemployability.  

While the Veteran has emphasized that his volunteer work is unpaid, and Drs. B.C. and M.C. have addressed the Veteran's ability to return to full time work, the question is whether the Veteran is capable of performing acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The opinions on the September 2006 SSA report, July 2007 VA examination and November 2011 VA examination are consistent with the facts of the record suggesting the Veteran is able to interact with the public in small groups and to teach courses in water safety and kayaking, both of which are consistent with paid employment, even though his may be volunteer rather than paid.  In other words, such activities indicate he is able to perform the actions required of similar kinds of employment.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds at the outset that all the examiners were fully informed of the factual premises and provided opinions supported by clinical rationale.  However, ratings for a mental disability must be based on all the evidence of record that bears on social and occupational impairment rather than solely on an examiner's assessment of the disability at the moment of examination.  38 C.F.R. § 4.126(a).  Accordingly, in resolving the conflicting opinions of the private evaluators versus the other examiners cited above, the Board places great probative value on the VA clinical psychiatric treatment records, which demonstrate the Veteran's subjective and objective symptoms over time as recorded by a number of different psychiatrists and psychologists.  

The Board acknowledges the opinion of Drs. B.C. and M.C. that the Veteran's disability prevents him from finding and maintaining substantially gainful employment, but finds these opinions to be less probative than the VA clinical notes, and especially the mental status examinations therein.  These clinical records demonstrate that the Veteran has had a supportive family relationship and has had intact judgment and thinking (thought process and thought content).  Disturbance of mood has been intermittently noted, but the mental status examinations affirmatively demonstrate that the Veteran remained essentially alert and oriented throughout the period and without impairment of speech, judgment or insight.  

Although the Veteran has complained of impairment in concentration and memory, these functions were largely intact in mental status examinations.  While Drs. B.C. and M.C. cite family discord and social isolation, clinical notes record that the Veteran had a supportive family life and enjoyed a number of activities.  

The Veteran's reported activities, to include volunteering by taking small groups of people on canoe trips into the salt marshes on a weekly basis, teaching courses in kayak and water safety, and taking a skiing trip and a three week family vacation, do not reflect a disability picture of someone so impaired by their disabilities as to be unemployable.

Additionally, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence provided by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

However, even affording the Veteran with full competence and credibility in reporting his symptoms (nightmares, sleep disturbance, anger/irritability, etc.), his reported symptoms do not support a finding that he is unemployable.  The Board has relied heavily on VA psychiatric treatment notes, which duly considered the Veteran's subjective symptoms and accepted those symptoms as credible but nonetheless recorded mental status examinations showing only a relatively moderate limitation of function.  

While the Board has considered the Veteran's own subjective conclusion that he was unable to work from April 2006 through August 2011 because of his service connected disabilities, the Board gives greater probative value to the clinical evaluations of his treatment providers, as well as the Veteran's own behavior, which demonstrated that he is capable of performing the acts required by employment.

Accordingly, the Veteran's lay evidence does not support granting TDIU for the period in question.  

For all the above reasons, entitlement to TDIU from April 1, 2006 to August 3, 2011 is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).



The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions and his employability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

ORDER

Entitlement to a total disability rating based upon individual unemployability (TDIU) from April 1, 2006 to August 2, 2011 is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


